Taylor, J.
The defendant in error as plaintiff below sued the plaintiff in error as defendant below in the Circuit Court of Monroe County in an action for damages for personal injuries and recovered a verdict for $7233, which was reduced by order of the judge on motion for new trial to the sum of $3,000 by remittitur entered and judgment was rendered for the last named amount, and to have this judgment reviewed the defendant below has brought the case here by writ of-error.
But one assignment of error is argued or presented here to the effect that the court below erred in not granting the motion for new trial on the ground that the verdict is not supported by the law or the evidence. There is considerable evidence that the accident and injury lo the plaintiff was caused by his being run down in his wagon by a car of the defendant company at a street -crossing in consequence of the car being driven at a high and dangerous speed, and that no signals of its approach were given. There was much conflict in the evidence on these issues, but the jury by their verdict have settled these conflicts adversély to the defendant company, and the Circuit Judge who presided at the trial has refused to disturb the jury’s settlement of them, and we cannot say that there was such a preponderance of evidence in the defendant’s favor on such issues, as to indicate any unfair bias or prejudice on the part of the jury in arriving at their finding. The evidence in the case vo which the jury by their verdict seem to have given their credence is ample to sustain the finding in the plaintiff’s favor, and from thfe proofs we do not think that the -sum of $3,000, to which the judge below' reduced the verdict, and for which judgment has beeh rendered, js at all excessive for the injuries shown to have been sustained by the plaintiff. The law applicable to the facts proved also justifies such recovery. Nio error being *77shown the judgment of the Circuit Court in said cause is hereby affirmed at the cost of the plaintiff in error..
Hooker and Parkiiill, JJ., concur;
Whitfield, C. J., and Shackleford and Cockrell, JJ., concur in the opinion.